PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DENUTTE et al.
Application No. 16/659,605
Filed: 22 Oct 2019
For: CONSUMER PRODUCTS AND DELIVERY SYSTEMS UTILIZING ORGANOLEPTIC COMPOUNDS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the April 21, 2021 petition filed under 37 CFR 1.183 requesting waiver of the requirement of 37 CFR 1.321(d) that the reference listed in the concurrently filed terminal disclaimer be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii). 

For the reasons set forth below, the petition under 37 CFR 1.183 is GRANTED.

		
RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a)  NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
*****
(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b)  EXCEPTIONS.—
*****
(2)  DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
***
(C)  the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c)  COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS. — Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—

(2)  the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3)  the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.104(c)(4)(ii) provides:

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:

(A)  The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B)  The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 

(1)  Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2)  Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding; 
(3)  Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

In the present petition filed under 37 CFR 1.183, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed on April 21, 2021, be disqualified as prior art in accordance with 37 CFR 1.104(c)(4)(ii). Applicant contends that justice requires the Director to waive the non-statutory prior art disqualification requirement in 37 CFR 1.321(d) in this situation.

In support of its request, applicant asserts at page 1 of the petition the following:

          Applicant respectfully submits the following extraordinary situation and respectfully submits that justice requires the suspension or waiver of the requirement under 37 CFR 1.321(d) that a reference in a terminal disclaimer needs to be prior art in order to file a terminal disclaimer under 37 CFR 1.321(d). Applicant and its joint research agreement partner, International Flavors & Fragrances, Inc., New York, NY, jointly developed the claimed subject matter of the present application and the claimed subject matter of the reference, Patent No. 10,982,172 (Application No. 16/659,999), that resulted in the double patenting rejection in the terminal disclaimer as a result of activities undertaken within the scope of the joint research agreement that was in effect on or before the effective filing date of the claimed invention of the present application. Without the suspension or waiver of the requirement under 37 CFR 1.321(d) that a reference in a terminal disclaimer need to be prior art in order to file a terminal disclaimer under 37 CFR 1.321(d), Applicant’s right to a patent issuing from the present application will be unjustly withheld. Accordingly, Applicant respectfully submits that for the above extraordinary situation, suspension or waiver of said requirement under 37 CFR 1.321(d) is warranted.

The petition under 37 CFR 1.183 has been fully considered.

As an initial matter, the Office’s procedures instruct examiners to apply a nonstatutory double patenting (NSDP) rejections if there are patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application and (1) the patents/applications have a common (joint) inventor or applicant (see §§ 804 and 804.03 of the Manual of Patent Examining Procedure (MPEP) (9th Edition, Revision 10.2019, June 2020)), (2) the patents/applications have at least one common owner/assignee (see In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013) and MPEP § 804), or (3) the 

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer based on a JRA (JRA TD) in situations where the claimed invention of the instant application and the subject matter of the NDSP reference meet the statutory requirements (by establishing the existence of a JRA) to be deemed commonly owned pursuant to 35 U.S.C. 102(c) but the NDSP reference is not prior art that may be disqualified under 35 U.S.C. 102(b)(2)(C) (as implemented by 37 CFR 1.104(c)(4)(ii) and required by 37 CFR 1.321(d)).  This is the situation for which the instant petition was filed. Specifically, a review of the record reveals that the terminal disclaimer based on a JRA filed on April 21, 2021, meets all of the formal requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). 

Applicant met the requirements to establish the existence of a JRA in accordance with 37 CFR 1.104(c)(4)(ii) by:

(1) Submitting a statement on April 21, 2021, that the subject matter of reference Patent No. 10,982,172 (Application No. 16/659,999) was developed and the claimed invention of the instant application was made by parties to a JRA that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement, and 
(2) Amending the specification on April 21, 2021, to name the parties to the JRA. The fee set forth in 37 CFR 1.17(i) was not required for this amendment because it was timely filed in accordance with 37 CFR 1.71(g)(2).

In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the reference be prior art that is disqualified in the manner as set forth in 37 CFR 1.104(c)(4)(ii) in order for applicant to able to file the terminal disclaimer under 37 CFR 1.321(d) to obviate the non-statutory double patenting rejections of record based on the reference listed in the terminal disclaimer. Accordingly, the petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed on April 21, 2021, be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted.



CONCLUSION

The petition under 37 CFR 1.183 filed on April 21, 2021 is granted. 
The terminal disclaimer filed on April 21, 2021, is being forwarded to the paralegal staff for processing.
Applicant paid a $220 fee under 37 CFR 1.17(g) with the petition on April 21, 2021. The appropriate petition fee in the undiscounted amount is $420 as set forth in 37 CFR 1.17(f). The Office has charged the difference of $200 to Deposit Account No. 16-2480 to complete the required petition fee as authorized by applicant.
Telephone inquiries concerning this matter may be directed to the undersigned at (571) 
272-3211.

/Christina Tartera Donnell/
Attorney Advisor, OPET